Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 1 of 13 PageID #: 902



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  MICHAEL HEATH THETFORD,
  ANGEL CENTENO-MORALES, and
  NELSON R. ZAPATA-VICENTE,

                    Plaintiffs,

  v.                                           Civ. Action No. 1:20-CV-82
                                                      (Judge Kleeh)

  ROGER WARE,
  ALVIN JAMES WARRICK,
  COLITHA PATRICE BUSH,
  RONALD BENNETT SHEPHERD,
  TANYA L. RICHARD,
  PRIVATE SERVICES, and
  UNITED STATES OF AMERICA,

                    Defendants.

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
             OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

                                  I. Introduction

         Pending before the Court is a Report and Recommendation

  (“R&R”) entered by United States Magistrate Judge Michael J. Aloi

  (the   “Magistrate    Judge”)    on   pro   se   Plaintiff   Michael   Heath

  Thetford’s Ex Parte TRO Motion (“Motion”) filed on May 1, 2020.

  [ECF No. 25]. In the Motion, Plaintiff asks this Court to “issue

  a temporary restraining order (“TRO”) against Defendant Roger

  Ware, restraining him, his agents, and all other persons acting in

  accord with him, from engaging in vindictive conduct or denying,

  obstructing, or otherwise failing to respect Plaintiff’s exercise

  of constitutional, statutory, and regulatory court-access rights.”
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 2 of 13 PageID #: 903
  Thetford, et al. v. USA, et al.                                             1:20-CV-82

           ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                 OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  [ECF No. 5]. Defendant United States of America filed a response

  in opposition to the motion on May 11, 2020. [ECF No. 12]. Thetford

  filed objections to the R&R on October 2, 2020. [ECF No. 79]. For

  the reasons discussed herein, the Court adopts the R&R.

         Plaintiffs Thetford, Angel Centeno-Morales, and Nelson R.

  Zapata-Vicente are federal inmates at FCI Hazelton and initiated

  this civil action against various defendants in the Circuit Court

  of Preston County in April 2020. [ECF No. 1-1]. The action was

  removed to this Court on May 1, 2020. [ECF No. 1]. Plaintiffs

  allege    violations      of   the   West     Virginia    Consumer         Credit   and

  Protection Act, Racketeer Influenced and Corrupt Organizations

  Act, West Virginia Uniform Declaratory Judgment Act, and “various

  other violations of West Virginia statutes and torts.” See W. Va.

  Code §§ 46A-6-101 et seq., 55-13-1 et seq., and 18 U.S.C. § 1961

  et seq. In the Complaint, Plaintiffs allege twelve (12) causes of

  action: (1) Disclosure of PSRs, (2) Disclosure of DMV Records, (3)

  Civil    Conspiracy:      Invasion   of     Privacy,     (4)   Civil    Conspiracy:

  Insulting Words, (5) Civil Conspiracy: Tort of Battery, (6) Ware’s

  RICO    Conspiracy,    (7)     Private    Services     RICO    Fraud,       (8)   Civil

  Conspiracy: Trespass on the Case, (9) Ware’s Deceptive Acts or

  Practices, (10) Private Services Deceptive Acts or Practices, (11)

  Ware Negligence,          (12) Tort of Outrage, and finally they seek

  relief    by   way   of    a   Preliminary     Injunction      and     a    Permanent


                                            2
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 3 of 13 PageID #: 904
  Thetford, et al. v. USA, et al.                                  1:20-CV-82

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
               OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  Injunction. [ECF No. 1-1].

                              II.   Legal Standard

     A. Preliminary Injunction

        As noted by the Magistrate Judge,        a “preliminary injunction

  is an extraordinary remedy never awarded as of right.               In each

  case, courts must balance the competing claims of injury and must

  consider the effect on each party of the granting or withholding

  of the requested relief.”      Winter v. Nat. Res. Def. Council, Inc.,

  555 U.S. 7, 24 (2008) (internal quotation marks and citations

  omitted).     In order to be awarded a preliminary injunction, a

  plaintiff “must establish that he is likely to succeed on the

  merits, that he is likely to suffer irreparable harm in the absence

  of preliminary relief, that the balance of equities tips in his

  favor, and that an injunction is in the public interest.”            Id. at

  20 (citations omitted).

        The demanding standard for the issuance of a preliminary

  injunction becomes even more exacting when a plaintiff requests an

  injunction that mandates action, as opposed to one that preserves

  the status quo pending trial.       See East Tennessee National Gas Co.

  v. Sage, 361 Fed 3d 808, 828 (4th Cir. 2004) (quoting Wetzel v.

  Edwards, 635 F.2d 283, 286 (4th Cir. 1980)) (noting that ‘mandatory

  preliminary injunctions do not preserve the status quo and normally

  should be granted only in those circumstances when the exigencies


                                       3
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 4 of 13 PageID #: 905
  Thetford, et al. v. USA, et al.                                     1:20-CV-82

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
               OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  of the situation demand such relief’).

     B. Report and Recommendation Standard of Review

        When reviewing a magistrate judge’s R&R, the Court must review

  de novo only the portions to which an objection has been timely

  made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

  without     explanation,         any   of      the     magistrate     judge’s

  recommendations” to which there are no objections. Dellarcirprete

  v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

  Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

  uphold portions of a recommendation to which no objection has been

  made unless they are clearly erroneous. See Diamond v. Colonial

  Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “When

  a party does make objections, but these objections are so general

  or conclusory that they fail to direct the district court to any

  specific    error   by   the    magistrate    judge,   de   novo    review    is

  unnecessary.”       Green v. Rubenstein, 644 F. Supp. 2d 723, 730

  (S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th

  Cir. 1982) (emphasis added)).

        Timely,   specific       objections    are   necessary   to   focus    the

  court’s attention on disputed issues.              Thomas v. Arn, 474 U.S.

  140, 148 (1985). General objections to a magistrate judge’s report

  and recommendation are tantamount to a failure to object because

  they do not direct the court’s attention to any specific portions


                                         4
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 5 of 13 PageID #: 906
  Thetford, et al. v. USA, et al.                                  1:20-CV-82

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
               OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  of the report.     Howard v. Secretary of Health & Human Servs. 932

  F.2d 505, 529 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47

  (4th Cir. 1982) (de novo review is not required where objections

  are general and conclusory); United States v. Midgette, 478 F.3d

  616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an issue in a

  magistrate judge’s report, a party must object to the finding or

  recommendation     on   that   issue   with   sufficient   specificity    as

  reasonably to alert the district court of the true ground for the

  objection.”). “When only a general objection is made to a portion

  of a magistrate judge’s report-recommendation, the Court subjects

  that portion of the report-recommendation to only a clear error

  review.” Williams v. New York State Div. of Parole, No. 9:10-CV-

  1533 (GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012).

        A party waives any objection to an R&R that lacks adequate

  specificity. See Mario v. P & C Food Markets, Inc., 313 F.3d 758,

  766 (2d Cir. 2002) (finding that a party’s objections to the

  magistrate judge’s R&R were not specific enough to preserve the

  claim for review). Bare statements “devoid of any reference to

  specific findings or recommendations . . . and unsupported by legal

  authority, [are] not sufficient.” Mario, 313 F.3d at 766. Pursuant

  to the Federal Rules of Civil Procedure and this Court’s Local

  Rules, “referring the court to previously filed papers or arguments




                                         5
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 6 of 13 PageID #: 907
  Thetford, et al. v. USA, et al.                                      1:20-CV-82

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
               OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  does not constitute an adequate objection.” Id.; see also Fed. R.

  Civ. P. 72(b); LR PL P 12.

        The R&R informed the parties that they had fourteen (14) days

  from the date of service of the R&R to file “specific written

  objections,       identifying    the   portions      of     the    Report    and

  Recommendation to which objection is made, and the basis of such

  objection.” It further warned them that the “[f]ailure to file

  written objections . . . shall constitute a waiver of de novo

  review by the District Court and a waiver of appellate review by

  the Circuit Court of Appeals.” The docket reflects that Thetford

  accepted service of the R&R on June 9, 2020. [See ECF No. 28].

  Upon granting two motions for extension of time to file objections,

  this Court allowed objections to be timely filed by October 2,

  2020. [ECF No. 68]. Thetford filed timely objections to the R&R.

  [ECF No. 79].

                                  III. Discussion

        In this case, Thetford requests the Court issue a temporary

  restraining order against “Defendant Roger Ware, restraining him,

  his agents, and all other persons acting in accord with him, from

  engaging    in    vindictive    conduct    or    denying,     obstructing,   or

  otherwise        failing   to    respect        Plaintiff’s       exercise    of

  constitutional, statutory, and regulatory court-access rights.”

  [ECF No. 5 at 1]. Thetford asserts that he, and many others, would


                                         6
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 7 of 13 PageID #: 908
  Thetford, et al. v. USA, et al.                                              1:20-CV-82

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  testify    as    to    certain    abuse   and        oppression   at   the   hands   of

  Defendant Ware at FCI Hazelton. Id. Further, Thetford states that

  Defendant Ware distributed his sealed PSR, and that he has suffered

  because of this disclosure. Id.

        The Magistrate Judge’s R&R sets forth the relevant statute

  that governs Thetford’s request for injunctive relief against

  Defendant Ware as a federal employee, which is 5 U.S.C. § 702.

  [ECF No. 25 at 8]. See also Simmat v. U.S. Bureau of Prisons, 413

  F.3d 1225, *1233 (10th Cir. 2005) (finding that 5 U.S.C. § 702

  operates    as    “a    general    waiver       of    the   government’s     sovereign

  immunity from injunctive relief.”). Therefore, Defendant USA’s

  notion that such relief is not authorized against Defendant Ware

  is incorrect; however, as to the unnamed defendants in Plaintiffs’

  Complaint, the Court agrees that any request for injunctive relief

  against individuals unnamed in the Complaint is not cognizable.

        The Magistrate Judge properly analyzed the Winter factors,

  which   must     be    satisfied    for     the       issuance    of   a   preliminary

  injunction, and determined that Plaintiff did not make a clear

  showing that he is likely to succeed on the merits of his complaint

  [ECF No. 25 at 9]. Thetford has so far pleaded serious allegations

  against the defendants and has submitted evidence that is too

  speculative and vague to overcome the burden he faces. Because

  Plaintiff cannot clearly show that he is likely to succeed on the


                                              7
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 8 of 13 PageID #: 909
  Thetford, et al. v. USA, et al.                                                 1:20-CV-82

           ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                 OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  merits of his claims, Plaintiff cannot establish the necessary

  first factor for a preliminary injunction. Id.

         Second, whether Thetford’s claim he will suffer irreparable

  harm in the absence of his requested preliminary relief also fails.

  Aside     from      the     conclusory     allegations        and    scarce      evidence

  submitted      to     the    Court,    Thetford      failed   to    show    a   temporary

  restraining order would prevent him from being irreparably harmed.

                                          A. Objections

         Thetford filed a fifteen (15) page document with six (6) total

  objections. [ECF No. 79]. Within the document, Thetford objects

  for a myriad of reasons, and some objections merely repeat and

  clarify the allegations of his Complaint [ECF No. 1-1] as well as

  the arguments in his Motion [ECF No. 5].                   Due to Thetford’s failure

  to    object     to    the    finding    or       recommendation     with       sufficient

  specificity on the Magistrate Judge’s recommendation that this

  Court deny the motion for preliminary injunction, only one (1)

  objection warrants a de novo review by this Court.

       1. Objection #1

         First, Thetford objects to the Court’s application of federal

  law, as opposed to West Virginia state law, in determining the

  outcome of his preliminary injunction claim. [ECF No. 79 at 8].

  Indeed,    Federal          district    courts      have   limited    subject       matter

  jurisdiction. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545


                                                8
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 9 of 13 PageID #: 910
  Thetford, et al. v. USA, et al.                                  1:20-CV-82

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
               OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

  U.S. 546, 552 (2005). They possess only the jurisdiction authorized

  by the United States Constitution and federal statute. Bowles v.

  Russell, 551 U.S. 205, 212 (2007) (“Within constitutional bounds,

  Congress decides what cases the federal courts have jurisdiction

  to consider.”). Federal district courts decide federal question

  cases-such as the instant case-which are “civil actions that arise

  under the Constitution, laws, or treaties of the United States.” 28

  U.S.C. § 1331.

        While this action was initiated in Preston County Circuit

  Court, Defendants timely removed the matter under 28 U.S.C. §

  2679(d)(2) and deemed the United States of America as a defendant

  for purposes of Plaintiffs’ West Virginia state law claims under

  §   2679(d)(2).    28   U.S.C.    §   2679(d)(2)   states    that   “[u]pon

  certification by the Attorney General that the defendant employee

  was acting within the scope of his office or employment at the

  time of the incident out of which the claim arose, any civil action

  or proceeding commenced upon such claim in a State court shall be

  removed . . . at any time before trial by the Attorney General to

  the district court of the United States . . . .” Id.

        As the Magistrate Judge clearly stated, temporary restraining

  orders or preliminary injunctive relief are expressly authorized

  in civil actions with respect to prison conditions that violate

  the Federal rights of inmates. 18 U.S.C. § 3626(a)(2) (“In any


                                        9
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 10 of 13 PageID #: 911
   Thetford, et al. v. USA, et al.                                         1:20-CV-82

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

   civil action with respect to prison conditions, to the extent

   otherwise authorized by law, the court may enter a temporary

   restraining    order     or    an    order   for     preliminary       injunctive

   relief.”). Therefore, the preliminary injunction action arises

   under the laws of the United States, and federal law applies on

   this particular issue.          Specifically, the procedural standards

   governing claims for injunctive relief most certainly apply in

   this venue.    Of course, Plaintiffs’ substantive state law claims

   would be governed by West Virginia law if and when the time comes

   for this Court to assess those causes of action. See Gasperini v.

   Center for Humanities, Inc., 518 U.S. 415, 427 (1996) (“Under the

   Erie doctrine, federal courts sitting in diversity apply state

   substantive law and federal procedural law.”).                   Based upon the

   foregoing, this objection is overruled.

     2. Objection #2

         Next, Thetford objects to the Magistrate Judge’s finding that

   his ability to litigate this case has not been hindered in a

   substantial way. [ECF No. 79 at 10]. Thetford attempts to clarify

   this issue raised in the complaint against Defendant Ware and non-

   party Unit Supervisor Jose Rivera. The Court finds that Thetford’s

   objection is conclusory, restates and clarifies the allegations of

   the   complaint,   and    is   not   specific      as   to     the   findings   and

   recommendation     of    the   Magistrate    Judge      with    respect   to    the


                                          10
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 11 of 13 PageID #: 912
   Thetford, et al. v. USA, et al.                                                1:20-CV-82

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

   necessary standard for the issuance of a preliminary injunction.

   Therefore, this objection is overruled.

     3. Objection #3

         Thetford takes issue with the Magistrate Judge’s statement in

   the   R&R   that   the   motion     for    temporary         restraining         order   or

   preliminary injunction was fully briefed. Thetford states that he

   intended to file a brief in support of the TRO. [ECF No. 79 at

   12]. There is nothing in the record before the Court that shows

   Thetford’s ability to file documents with the Court has been

   hindered; in fact, the record shows the opposite. The Court finds

   this objection to be without merit.                 In addition, the Court finds

   that Thetford’s third objection is not specific as to the findings

   and recommendation of the Magistrate Judge with respect to the

   necessary standard for the issuance of a preliminary injunction.

   Therefore, the third objection is likewise overruled.

     4. Objection #4

         Thetford’s fourth objection states his disagreement with the

   Magistrate    Judge’s    finding     that       a    hearing      on     the   Motion    is

   unnecessary. [ECF No. 79 at 13].               Again, the Court overrules this

   objection    because     Thetford    failed          to   bring     to    this    Court’s

   attention    an    objection      specific           as     to   the      findings       and

   recommendation     of    the   Magistrate           Judge    with      respect    to     the

   necessary standard for the issuance of a preliminary injunction.


                                             11
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 12 of 13 PageID #: 913
   Thetford, et al. v. USA, et al.                                  1:20-CV-82

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

   This objection is likewise overruled.

     5. Objection #5

        Thetford objects to the Magistrate Judge’s statement that

   Thetford has administrative remedies available to him through the

   BOP. [ECF No. 79 at 13]. Again, the Court overrules this objection

   because Thetford failed to bring to this Court’s attention an

   objection specific as to the findings and recommendation of the

   Magistrate Judge with respect to the necessary standard for the

   issuance of a preliminary injunction. This objection is likewise

   overruled.

     6. Objection #6

        Lastly, Thetford objects to the “application of the Local

   Rules of Prison Litigation Procedure to this case.” [ECF No. 79 at

   13]. Again, the Court overrules this objection because Thetford

   failed to bring to this Court’s attention an objection specific as

   to the findings and recommendation of the Magistrate Judge with

   respect to the necessary standard for the issuance of a preliminary

   injunction. This objection is likewise overruled.

                                 IV.   Conclusion

        For     the   reasons    discussed     herein,    the    Report    and

   Recommendation [ECF No. 25] is ADOPTED in its entirety. Thetford’s

   objections [ECF No. 79] are OVERRULED, and Plaintiff Thetford’s Ex

   Parte TRO Motion [ECF No. 5] is DENIED.


                                       12
Case 1:20-cv-00082-TSK-MJA Document 102 Filed 02/08/21 Page 13 of 13 PageID #: 914
   Thetford, et al. v. USA, et al.                                  1:20-CV-82

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 25] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 79]

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to all

   pro se parties via certified mail, return receipt requested, and

   to counsel of record via email.

        DATED: February 8, 2021


                                            /s/ Thomas S. Kleeh
                                            THOMAS S. KLEEH
                                            UNITED STATES DISTRICT JUDGE




                                       13
